Citation Nr: 0806641	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

3.  Entitlement to compensable rating for lumbar spine scar, 
residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not incur hypertension in service nor was 
hypertension shown within one year following his discharge 
from service.

2.  There is no medical evidence that the veteran currently 
has diabetes mellitus.

3.  The scar on the lumbar spine, residual of a shell 
fragment wound, is well-healed without evidence of pain or 
instability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
service or incurred as due to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for a compensable rating for a scar of the 
lumbar spine, residual of a shell fragment wound, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in March 2003, June 2005 and 
January 2006.  Additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided by a March 2006 letter to the veteran.  A 
Supplemental Statement of the Case was issued in May 2007.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed decisions in keeping with 
Pelegrini.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

In Vazquez-Flores, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008), the Court found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiated an increased rating claim, (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increased in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result)., the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in letters dated in March 2003 and January 
2006, the RO notified the veteran it was working on his claim 
for increased compensation for his service-connected 
residuals of shell fragment wound of the lumbar spine and 
told him that to establish and increased evaluation, the 
evidence must show that his service-connected condition had 
gotten worse.  The RO told the veteran that he could submit 
evidence showing that his disability had increased in 
severity, and that this evidence could be a statement from 
his doctor containing physical and clinical findings and the 
dates of examinations and tests.  The RO also explained to 
the veteran that he could submit statements from other 
individuals who from their knowledge and personal 
observations could describe in what manner his disability had 
become worse.  In addition, the RO told the veteran that if 
he had not recently been examined or treated by a doctor and 
could not submit other evidence of increased disability, he 
could submit his own statement in which he completely 
described his symptoms, their frequency and severity, and 
additional disablement caused by his disability.  

In the March 2003 and January 2006 letters, the RO explained 
to the veteran that VA was responsible for getting relevant 
records from any Federal agency including VA, and that it 
would attempt to obtain relevant records not held by a 
Federal agency, including records from private doctors and 
hospitals, or current or former employers provided he 
furnished enough information.  The RO made a specific request 
to the veteran that he send any evidence in his possession 
that pertained to his claim.  

The Board is aware that the March 2003 and January 2006 VA 
letters do not contain the level of specificity set forth in 
Vazquez-Flores.  The Board does not find, however, that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran as to what was needed to substantiate his 
increased rating claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Indeed, the veteran received a 
Statement of the Case which specifically detailed what must 
be show to get a compensable rating for the scar.  Further, 
the veteran has been ably represented by the Texas Veterans 
Commission during the entire course of this appeal.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations in conjunction with 
his increased rating claim.  The Board finds that these 
examinations, along with the veteran's treatment records, 
provide sufficient findings upon which to adjudicate the 
claims.  Solicitation of a medical opinion with regard to the 
veteran's service connection claims is not necessary because 
(as discussed in detail below) there is no indication that 
the claimed disorders are of service origin.  There is no 
duty to provide another examination or medical opinion.  Id.  
No additional unattained evidence has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection 

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Hypertension and diabetes 
mellitus are included among the specified chronic diseases 
subject to presumptive service connection.  38 C.F.R. § 
3.309(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Hypertension

The veteran's service medical records are devoid of any 
complaints, symptoms, findings, or diagnoses attributed to 
hypertension.  The earliest diagnosis of hypertension is 
found in VA outpatient treatment records dated in 2001.  
Subsequent VA treatment records further document 
hypertension.

Although the veteran is currently diagnosed as having 
hypertension, service connection is not established.  There 
is no discussion appearing anywhere in the record regarding 
the etiology of the veteran's hypertension.  The first 
evidence of hypertension appears over thirty years following 
his discharge from service and none of the evidence indicates 
in-service incurrence of hypertension or otherwise links the 
veteran's hypertension to service.  Thus, the preponderance 
of the evidence is against the claim and it must be denied.
 
Diabetes Mellitus

Service connection for diabetes mellitus is not warranted 
under the circumstances. The veteran's service medical 
records and current medical records are negative for 
diagnosis or treatment of diabetes mellitus.  Absent evidence 
of current disability, service connection must be denied.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for diabetes mellitus. 38 U.S.C.A. § 
5107(b).

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Stage ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

The service-connected scar of the lumbar spine, a residual of 
a shell fragment wound, is rated as noncompensable under 38 
C.F.R. § 4.118, Diagnostic Code 7805.  The criteria for a 10 
percent rating for a scar are as follows:  a superficial 
scar, which is painful on examination (Diagnostic Code 7804); 
a superficial, unstable scar, that is, one where, for any 
reason, there is frequent loss of covering of skin over the 
scar (Diagnostic Code 7803); or a scar, other than on the 
head, face, or neck, that is superficial and involves an area 
or areas of 144 square inches or greater (Diagnostic Code 
7802).

The veteran's claim for an increased rating for service-
connected scar of the lumbar spine, residual of a shell 
fragment wound, was received in February 2005

The veteran underwent a VA scars examination in March 2006.  
The examination report contained an evaluation of the 
veteran's other service-connected scars but did not address 
the lumbar spine scar.  In a June 2006 addendum, a VA 
examiner reported that there were no scars, deformities or 
shrapnel injuries to the lumbar spine.

The veteran underwent a VA examination of the spine in 
January 2007.  The examiner noted that there were no 
residuals from the scar.  The veteran denied any pain, 
numbness, swelling, redness or infection. 

The objective medical evidence shows that the veteran's 
lumbar spine scar is not unstable, painful, or extensive, 
that is, involving an area of at least 144 square inches.  
The January 2007 VA examiner described the scar as having no 
residuals.  The medical evidence does not indicate that the 
scar itself causes any limitation of function.  As such, it 
is appropriately rated as noncompensably disabling.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

For all the foregoing reasons, there is no basis for staged 
ratings, pursuant to Hart, and the claim for a higher rating 
must be denied.  The preponderance of the evidence is against 
a compensable evaluation for the veteran's service-connected 
lumbar spine scar, residual of shell fragment wound.  

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).   
There is no showing that the veteran's service-connected scar 
of the lumbar spine presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.

The claim for a compensable rating for lumbar spine scar, 
residual of a shell fragment wound, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


